DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 6, and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beggelman et al (US 2009/0119095 A1) in view of Ravichandran et al (US 9,830,534 B1).
As to claim 1, Beggelman teaches a method of training a machine learning system, the method comprising: training the machine learning system in category identification (Beggelman discloses training a learning machine based on category label inputs in order to approximate an output.  The input data acts as a control for comparing against the NEW input data in order to approximate an output (answer). (see [0092], [0114], and [0124])) where the control (Beggelman discloses that the best matches are selected in [0119]. Beggelman also describes attributes are evaluated for complete matches, partial matches, and non-matches in [0127].); a second value for a non-matching category for the test case (Beggelman discloses non-matching attributes in [0008]-[0011]. Beggelman also describes attributes are evaluated for complete matches, partial matches, and non-matches in [0127].); and a third value for a first category related to the matching category for the test case wherein the third value differs from the first value and the third value differs from the second value (Beggelman describes ontology branches are organized so that child branches represent more detail over the main idea.  Partial matches are categorized as subsets and are something other than a match or non-match. (see [0084] and [0127])).
Beggelman does not appear to explicitly recite or suggest the use of a vector.
However, Ravichandran teaches to determine whether to traverse the levels of the categorization tree to a more specific category at a different level, the categorization vector associated with the selected image is compared to a threshold at a respective level of the categorization tree to determine a level at which the categorization vector does not meet the threshold for a given level of the categorization tree (see column 5, line 5 – column 6, line 25).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Beggelman to incorporate the categorization vector as taught by Ravichandran for the purpose of increasing the relevancy (see Ravichandran column 5, line 5 – column 6, line 25).
As to claim 4, Ravichandran further teaches the test case comprises an image (see column 6, lines 26-58).
As to claim 6, Beggelman further teaches the third value is calculated by a processor based on category identifiers (Beggelman discloses that tokens are used to identify categories. (see [0130])). 
As to claim 9, Beggelman teaches A category identification training system, comprising: a processor and a memory communicatively coupled to the processor, the memory containing instructions which when executed cause the processor to: train a machine learning system in category identification, wherein the machine learning system outputs an answer (Beggelman discloses training a learning machine based on category label inputs in order to approximate an output.  The input data acts as a control for comparing against the NEW input data in order to approximate an output (answer). (see [0092], [0114], and [0124])), wherein the categories include a first category and a first subcategory in the first category and wherein the value in the answer (Beggelman describes ontology branches are organized so that child branches represent more detail over the main idea.  Partial matches are categorized as subsets and are something other than a match or non-match. (see [0084] and [0127])).
Beggelman does not appear to explicitly recite or suggest the use of a vector.
However, Ravichandran teaches to determine whether to traverse the levels of the categorization tree to a more specific category at a different level, the categorization vector associated with the selected image is compared to a threshold at a respective level of the categorization tree to determine a level at which the (see column 5, line 5 – column 6, line 25).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Beggelman to incorporate the categorization vector as taught by Ravichandran for the purpose of increasing the relevancy of images by more accurately finding similar images using categorizations (see Ravichandran column 5, line 5 – column 6, line 25).
As to claim 10, Beggelman further teaches the categories and subcategories are extracted from a database (see [0128]).
As to claim 11, Beggelman further teaches wherein the supercategories comprise groups of categories with a commonality (Beggelman describes ontology branches are organized so that child branches represent more detail over the main idea.  Partial matches are categorized as subsets and are something other than a match or non-match. (see [0084] and [0127])).
As to claim 12, Ravichandran further teaches the categories and subcategories are extracted from an existing taxonomy (Ravichandran discloses categorization tree in column 5, lines 5-18.).
As to claim 13, Beggelman teaches A category identification system comprising: a machine learning system comprising a processor and an associated memory; wherein the machine learning system is trained against an answer (Beggelman discloses training a learning machine based on category label inputs in order to approximate an output.  The input data acts as a control for comparing against the NEW input data in order to approximate an output (answer). (see [0092], [0114], and [0124])), 
Beggelman does not appear to explicitly recite wherein positions in the answer vector correspond to different cardinal directions and such that the values of the answer vector may be combined to generate an orientation.
However, Ravichandran teaches wherein positions in the answer vector correspond to different cardinal directions and such that the values of the answer vector may be combined to generate an orientation (Ravichandran discloses object being orientated in different positions in column 10, lines 13-52.).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Beggelman to incorporate the categorization vector as taught by Ravichandran for the purpose of increasing the relevancy of images by more accurately finding similar images using categorizations (see Ravichandran column 5, line 5 – column 6, line 25).
As to claim 14, Ravichandran further teaches wherein an input to the machine learning system is an image (see column 6, lines 26-58).
As to claim 15, Ravichandran further teaches wherein the test cases comprise an image oriented in a cardinal direction and answer vector which includes a single value indicating a match to the cardinal direction orientation of the image and the remaining values of the answer vector indicating non-match to the remaining cardinal directions (Ravichandran discloses object being orientated in different positions in column 10, lines 13-52.).
Claim 2, 3, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beggelman et al (US 20090119095 A1) in view of Ravichandran et al (US 9,830,534 B1), and further in view of Wilkinson et al (US 2017/0301002 A1).

However, Wilkinson teaches the categories of the category identification comprise a series of numbers (Wilkinson discloses vector coordinates which are a sequence of numbers in [0135]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Beggelman and Ravichandran to incorporate the vector-based data storage as taught by Wilkinson for the purpose of reduced memory requirements and processing/comparison capabilities that greatly ease computational resource requirements and/or greatly reduced time-to-solution results (see Wilkinson [0044]).
As to claim 3, Wilkinson further teaches wherein the categories of the category identification comprise a set of integers which include all integers between a smallest integer in the set and a largest integer in the set (see [0147]).
As to claim 7, Wilkinson further teaches the matching case and the first category related to the matching category have category identifiers separated by 1 (see [0147]).
As to claim 8, the combination of Beggelman and Wilkinson further teach a fourth value for a second category related to the matching category for the test case, wherein the matching case and the second category related to the matching category have category identifiers separated by 1, the category identifiers of the first category and second category are separated by 2, and the third value differs from the fourth value (Beggelman describes ontology branches are organized so that child branches represent more detail over the main idea.  Partial matches are categorized as subsets and are something other than a match or non-match. (see [0084] and [0127])) (Wilkinson discloses vector coordinates which are a sequence of numbers in [0135]) (It would have been obvious to one of ordinary skill in the art to separate a matching category from a non-matching category by two integers instead of 1 in order to distinguish which categories do not match.).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beggelman et al (US 20090119095 A1) in view of Ravichandran et al (US 9,830,534 B1), and further in view of Morato et al (US 2014/0306953 A1).
As to claim 5, the combination of Beggelman and Ravichandran fail to explicitly recite the test case comprises a 3-dimensional model.
However, Morato teaches the test case comprises a 3-dimensional model (see Abstract).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Beggelman and Ravichandran to incorporate the 3D Rendering For Training Computer Vision Recognition as taught by Morato for the purpose of creating more accurate and more realistic representations of the object (see Morato [0026]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/          Primary Examiner, Art Unit 2161